Citation Nr: 1751657	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  14-06 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss, to include as secondary to diabetes mellitus, type II, or cerebral arteriosclerosis.

2.  Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus, type II, or cerebral arteriosclerosis.

3.  Entitlement to an effective date earlier than February 25, 2010, for the grant of service connection for diabetes mellitus, type II.

4.  Entitlement to an effective date earlier than February 25, 2010, for the grant of service connection for erectile dysfunction.

5.  Entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for coronary artery disease.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1965 to May 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal of July 2012 and December 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

In March 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The Board acknowledges that an appeal to the Board of the claim for entitlement to recognition of the Veteran's son as a helpless child on the basis of permanent incapacity for self-support prior to attaining the age of 18 has been perfected.  In his substantive appeal for that issue, the Veteran requested a hearing before a member of the Board by live video conference.  See VA Form 9, Appeal to Board of Veterans' Appeals, received in April 2017.  The Agency of Original Jurisdiction (AOJ) has not yet scheduled the Veteran for the requested hearing and has not certified the issue to the Board.  As such, it appears that the AOJ is still taking action on that issue.  Therefore, the Board will not accept jurisdiction over the issue at this time, but will consider the issue in a later decision, if otherwise in order.

The issues of entitlement to service connection for bilateral hearing loss and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  No communication was received from the Veteran prior to February 25, 2010, that can be interpreted as an informal or formal claim for entitlement to service connection for diabetes mellitus, type II.

2.  No communication was received from the Veteran prior to February 25, 2010, that can be interpreted as an informal or formal claim for entitlement to service connection for erectile dysfunction.

3.  No communication was received from the Veteran prior to August 31, 2010, that can be interpreted as an informal or formal claim for entitlement to service connection for coronary artery disease.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to February 25, 2010, for the grant of service connection for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107, 5110, 7104 (2012); 38 C.F.R. §§ 3.155, 3.160 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 20.1104 (2017).

2.  The criteria for entitlement to an effective date prior to February 25, 2010, for the grant of service connection for erectile dysfunction have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107, 5110, 7104 (2012); 38 C.F.R. §§ 3.155, 3.160 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 20.1104 (2017).

3.  The criteria for entitlement to an effective date prior to August 31, 2010, for the grant of service connection for coronary artery disease, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107, 5110, 7104 (2012); 38 C.F.R. §§ 3.155, 3.160 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 20.1104 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's appeal for earlier effective dates for the grant of service connection for coronary artery disease, erectile dysfunction, and diabetes mellitus, type II, arises from his disagreement with the effective dates assigned following the grant of service connection for those disabilities.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under §§ 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the effective date assigned for the grant of service connection, only the notice requirements for a rating decision and statement of the case described in 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required statement of the case in January 2016.  The statement of the case cites the applicable statutes and regulations and discusses the reasons and bases for not assigning earlier effective dates.

VA has also satisfied its duty to assist the Veteran.  The Veteran's relevant service treatment records, VA treatment records, and identified and available private treatment records have been associated with the record, as have lay statements from the Veteran.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  Determining the appropriate effective date for the grant of service connection does not involve medical issues that would require an examination or opinion.  Therefore, a VA examination or opinion has not been provided and is not required as to the issues decided herein.  See 38 C.F.R. § 3.159(c)(4).

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in March 2017.  At the hearing, the VLJ asked the Veteran specific questions concerning his appeal for earlier effective dates for the grant of service connection for coronary artery disease, erectile dysfunction, and diabetes mellitus, type II.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the issues decided herein was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

The Veteran seeks entitlement to an effective date earlier than February 25, 2010, for the grant of service connection for diabetes mellitus, type II, and erectile dysfunction, and an effective date earlier that August 31, 2010, for the grant of service connection for coronary artery disease.  At the March 2017 Board hearing, he testified that he did not submit a claim for service connection for those disabilities prior to February 2011, but that earlier effective dates should nevertheless be granted because use of herbicide agents in Thailand-where he served-was classified until 2010 and that he could not submit a claim for service connection prior to that time.  Essentially, he contends that the government kept information as to the use of herbicide agents in Thailand a secret, that those actions caused him to delay filing his claim, and that earlier effective dates should therefore be awarded.  See March 2017 Board hearing transcript.  He has identified effective dates that he believes are appropriate, to include dates in 1995 for the grant of service connection for coronary artery disease based on when he had a heart attack, and in 2001 for the grant of service connection for diabetes mellitus, type II, based on when that condition was added to the list of diseases associated with certain herbicide agents.  See, e.g., March 2017 Board hearing transcript; correspondence from the Veteran received in May 2012.

The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a), (b); 38 C.F.R. § 3.400(b).

Regulations that were in effect prior to March 24, 2015, required that an informal claim "must identify the benefit sought."  See 38 C.F.R. §§ 3.155, 3.160 (2014).  The regulations also provided that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  The regulations in effect since March 24, 2015, do not allow for informal claims that are not submitted on an application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.155, 3.160 (2017).  The Board will apply the regulations in effect prior to March 24, 2015, as they allowed for informal claims and are therefore more favorable to the Veteran.

Where compensation is awarded pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  38 C.F.R. § 3.114(a).  If a claim is received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is received more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of the claim.  38 C.F.R. § 3.114(a)(3).

In this case, VA received a statement from the Veteran on February 25, 2011, that may be interpreted as an informal claim for entitlement to service connection for a heart condition, erectile dysfunction, and diabetes mellitus, type II.  See VA Form 21-4138, Statement in Support of Claim, received in February 2011.  The effective dates currently assigned for the grants of service connection for those disabilities were established pursuant to liberalizing laws that added coronary artery disease and diabetes mellitus, type II, to the list of diseases associated with certain herbicide agents.  See December 2014 rating decision; January 2016 rating decision.

The law adding diabetes mellitus, type II, to the list of diseases associated with exposure to certain herbicide agents became effective May 8, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001); Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  Thus, the Veteran's informal claim for entitlement to service connection for diabetes mellitus, type II, was received more than 1 year after the liberalizing law.  As such, an effective date of February 25, 2010, 1 year prior to receipt of the informal claim, and no earlier, is appropriate for the grant of service connection for diabetes mellitus, type II, and its associated erectile dysfunction under 38 C.F.R. § 3.114(a)(3).

The law adding coronary artery disease to the list of diseases associated with exposure to certain herbicide agents became effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Thus, the Veteran's informal claim for entitlement to service connection for heart disease was received within 1 year of the liberalizing law.  As such, an effective date of August 31, 2010, the effective date for the liberalizing law, and no earlier, is appropriate for the grant of service connection for coronary artery disease under 38 C.F.R. § 3.114(a)(1).

The record does not show that any communication was received from the Veteran prior to February 25, 2010, that can be interpreted as an informal or formal claim for entitlement to service connection for diabetes mellitus, type II, or erectile dysfunction.  It also does not show that any communication was received from the Veteran prior to August 31, 2010, that can be interpreted as an informal or formal claim for entitlement to service connection for coronary artery disease.  Moreover, the Veteran confirmed in his testimony at the March 2017 Board hearing that he did not submit a claim for VA compensation benefits for coronary artery disease, erectile dysfunction, or diabetes mellitus, type II, prior to February 25, 2011.  See March 2017 Board hearing transcript.  Therefore, the Board concludes that the record does not show that the Veteran submitted an informal or formal claim for entitlement to service connection for coronary artery disease, erectile dysfunction, or diabetes mellitus, type II, prior to February 25, 2011.  This conclusion is supported by the Veteran's own statements at the March 2017 Board hearing.

The Veteran contends only that he should be granted earlier effective dates due to the fact that the government did not confirm use of herbicide agents in Thailand until 2010.  However, VA is bound by the relevant statutes and regulations.  38 U.S.C. § 7104.  As discussed above, the statutes and regulations relevant to establishing effective dates for the grant of service connection dictate that the effective date will generally be the date of receipt of the claim or the date entitlement arose, whichever is later, but that earlier effective dates may be available where service connection is established based on a change of law or VA issue.  See 38 U.S.C. § 5110(a), (b); 38 C.F.R. §§ 3.114, 3.400(b).  In this case, the claim was received on February 25, 2011, and the provisions of 38 C.F.R. § 3.114 have been applied to grant effective dates earlier than the date of that claim, as appropriate under those provisions.  There simply is no basis in the relevant law to grant an effective date earlier than those already established.  The Board is without authority to grant benefits out of equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

In view of the foregoing, the Board concludes that the preponderance of the evidence is against the appeals for entitlement to an effective date earlier than February 25, 2010, for the grant of service connection for diabetes mellitus, type II, and erectile dysfunction, and the appeal for entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for coronary artery disease.  Because the preponderance of the evidence is against the appeals, the benefit-of-the-doubt doctrine is not for application, and the appeals must be denied.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than February 25, 2010, for the grant of service connection for diabetes mellitus, type II, is denied.

Entitlement to an effective date earlier than February 25, 2010, for the grant of service connection for erectile dysfunction is denied.

Entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for coronary artery disease is denied.


REMAND

The Board finds that the issues remaining on appeal must be remanded for further development before a decision may be made on the merits.

The Veteran seeks entitlement to service connection for bilateral hearing loss and sleep apnea.  He contends that the disabilities are secondary to his service-connected diabetes mellitus, type II, and/or cerebral arteriosclerosis.  A December 2014 VA audiological examination report establishes that the Veteran has a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The record also establishes that the Veteran has been diagnosed with sleep apnea through a sleep study.

The Veteran was afforded a VA examination as to his sleep apnea in December 2014.  The examiner reviewed the record, examined the Veteran, and interviewed the Veteran.  He opined that the Veteran's sleep apnea is less likely as not due to his diabetes or any event or illness in the service.  As a rationale for the opinion, he explained that there is no consensus of medical evidence linking diabetes to the development of sleep apnea.  The Veteran has other risk factors for developing sleep apnea, including male gender, advancing age, and obesity.  The examiner's opinion and supporting rationale do not discuss whether the Veteran's sleep apnea may be aggravated by his service-connected diabetes.  In that regard, the Board notes that an opinion to the effect that one disability is not caused by, a result of, or secondary to another disability does not answer the question of aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  Furthermore, the Veteran has since been service-connected for cerebral arteriosclerosis, and contends that the sleep apnea is proximately due to, caused by, or aggravated by that disability.  There are no competent opinions of record as to whether the sleep apnea may be caused or aggravated by the now service-connected cerebral arteriosclerosis.  As such, the December 2014 VA sleep apnea examination is not adequate for decision-making purposes, and the issue must be remanded so that an addendum opinion may be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As to the Veteran's claim for entitlement to service connection for bilateral hearing loss, the December 2014 VA audiological examiner opined that it is not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  As a rationale for the opinion, the examiner explained that the Veteran's service treatment records show no significant shift at any frequency in either ear from entrance to exit, that the Veteran denied having any excessive noise exposure while in the military, and that the Veteran placed onset of his hearing loss in the mid-1990s, more than two decades after his separation from active service.  The examiner acknowledged the Veteran's contention that the hearing loss is due either to his diabetes or his ischemic brain disease and stated "If basing the opinion strictly on hearing loss and noise exposure my opinion is that it is not likely the vet'[s] hearing loss is due to an event during his military duty.  He has credible post military noise exposure and no record of any hearing problem or shift in threshold during service.  The evidence of diabetes negatively effecting [sic] hearing is at this time fairly clear.  If the vet's stated condition of diabetes is linked to his military duty, then my opinion would change.  I cannot comment on the link between hearing loss and ischemic brain disease, it is beyond my expertise and I would refer to physicians who are trained in this area."  The Veteran has since been service connected for diabetes mellitus, type II.  However, the December 2014 VA audiological examiner did not indicate how his opinion would change if the Veteran were to be service connected for diabetes.  In addition, the examiner indicated that he did not have the requisite knowledge to render an opinion as to whether the Veteran's bilateral hearing loss may be caused or aggravated by the now service-connected cerebral arteriosclerosis.  As such, the December 2014 VA audiological examination is not adequate for decision-making purposes, and the issue must be remanded so that addendum opinions may be obtained.  Barr, 21 Vet. App. 312.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this remand to the examiner who conducted the December 2014 VA sleep apnea examination or, if that examiner is not available, to a similarly qualified VA clinician for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide any of the below-requested information, then such an examination should be scheduled.

Following review of the record, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current sleep apnea was proximately due to, caused by, or aggravated by his service-connected diabetes mellitus, type II, and/or cerebral arteriosclerosis.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of secondary aggravation must be addressed separately from the question of secondary causation.  The examiner must note that an opinion to the effect that one disability is not "caused by", "a result of", or "secondary to" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner must indicate that the entire record was reviewed.  A complete rationale must be provided for each opinion given.

2.  Forward the record and a copy of this remand to the examiner who conducted the December 2014 VA audiological examination or, if that examiner is not available, to a similarly qualified VA clinician for completion of an addendum opinion.  If the examiner determines that another in-person examination of the Veteran is required to provide any of the below-requested information, then such an examination should be scheduled.

Following review of the record, the examiner should clarify the statements in the December 2014 VA audiological examination report that "The evidence of diabetes negatively effecting [sic] hearing is at this time fairly clear."  Specifically, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss was proximately due to, caused by, or aggravated by his service-connected diabetes mellitus, type II.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of secondary aggravation must be addressed separately from the question of secondary causation.  The examiner must note that an opinion to the effect that one disability is not "caused by", "a result of", or "secondary to" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner must indicate that the entire record was reviewed.  A complete rationale must be provided for each opinion given.

3.  After the above is completed, and only if the examiner in directive 2 above opines that it is not at least as likely as not that the Veteran's bilateral hearing loss was proximately due to or caused by his service-connected diabetes mellitus, type II, forward the record and a copy of this remand to a VA clinician qualified to provide the information requested below.  It should be noted that the December 2014 VA audiological examiner has indicated that he is not qualified to provide the information requested below.  Therefore, a different clinician should be selected to provide the information.  If the clinician selected determines that another in-person examination of the Veteran is required to provide any of the below-requested information, then such an examination should be scheduled.

Following review of the record, the examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss was proximately due to, caused by, or aggravated by his service-connected cerebral arteriosclerosis.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.  The question of secondary aggravation must be addressed separately from the question of secondary causation.  The examiner must note that an opinion to the effect that one disability is not "caused by", "a result of", or "secondary to" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner must indicate that the entire record was reviewed.  A complete rationale must be provided for each opinion given.

4.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


